DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant claims a method a system for labeling digital content based on intended psycho-emotional effect on a viewer in order to provide an advisory prior to viewing, said method comprising the steps of: uploading or stream-initiating a digital content by a viewer; selecting at least one intended psycho-emotional effect from the content based on scraped meta-data tags of the content; and overlaying a digital nutrition label to the digital content corresponding to the scraped psycho-emotional effect from the content, wherein the overlaid label displays at least one of an effect or triggered neurotransmitter associated with the effect in order to provide an advisory to the viewer prior to viewing the labeled digital content. The closest prior art of record of Shalon et al., (US 2006/0064037 A1) teach a method and system for detecting non-verbal acoustic energy generated by a subject is provided. The system includes a sensor mountable on or in a body region of the subject, the sensor being capable of sensing the non-verbal acoustic energy; and a processing unit being capable of processing the non-verbal acoustic energy sensed by the sensor and deriving an activity related signature therefrom, thereby enabling identification of a specific activity associated with the non-verbal acoustic energy. Shalon et al., at paragraphs 0257-258, disclose “Features such as chew count, chew, duration, and chew energy are computed as part of "eating" events. The features are fed to a mapping algorithm that estimates the weight of the ingested food based on a calibration of the known food weight reference available database used to train system 10. Alternative methods of estimating the ingested food weight include HMM's, neural network, and regression trees.” “The statistical processing hardware and software techniques in the present invention are useful not only for characterizing the microstructure of eating events themselves, but also for processing higher level data patterns and signatures for the detection of ingested food weight or caloric content, detection of the beginning and ending time of meals, or even detection of where the user is relative to their overall diet plan”. Shalon et al., however, do not teach the claimed “uploading or stream-initiating a digital content by a viewer; selecting at least one intended psycho-emotional effect from the content based on scraped meta-data tags of the content; and overlaying a digital nutrition label to the digital content corresponding to the scraped psycho-emotional effect from the content, wherein the overlaid label displays at least one of an effect or triggered neurotransmitter associated with the effect in order to provide an advisory to the viewer prior to viewing the labeled digital content.” The cited prior art of record alone or in combination fails to fairly teach or disclose the claimed combination of features. Therefore claims 1-25 are deemed allowable over cited prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Voss et al., (2017/0319123 A1) teach behavioral and mental health therapy systems in accordance with several embodiments of the invention include a wearable camera and/or a variety of sensors (accelerometer, microphone, among various other) connected to a computing system including a display, audio output, holographic output, and/or vibrotactile output to automatically recognize social cues from images captured by at least one camera and provide this information to the wearer via one or more outputs such as (but not limited to) displaying an image, displaying a holographic overlay, generating an audible signal, and/or generating a vibration.
Ting et al., (US 2011/0004483 A1) teach an online marketing research system is provided that allows users to monitor the sentiment of their brand via existing data on the internet. Users identify the specific brand and competitive brands in which they are interested. After selecting one of the system's sampling methods, or creating a sampling method unique to their needs, the internet crawler is sent out to select according to the plan a specified number of sentiments. The engine cleans the results of poor quality data such as astro-turfing and re-blogging. The sentiments are then scored using the system's sentiment engine, and further cleaned with the hate and profanity engine. The system's crawling engine also gathers data for competitive brands within the same subcategory, category and industry as well as a variety of unrelated brands. Clients use the system's engine interface to visualize the data in an appealing qualitative format. In addition, they use the system's interactive sentiment modeler to gain more detailed and quantified insights into the data. The interactive sentiment modeler interface allows users to select the types of charts, the constructs, and timelines that are important to them. Users can also select which competitive brands they wish to monitor, as well as which norms they are interested in. When users are satisfied with the charts they have viewed and prepared, they can share, save, and print their results, or set up automated alerts that will inform them when online sentiment has changed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658